Exhibit 99.1 Prestige Brands Holdings, Inc. Reports Fiscal 2009 Third Quarter & Nine Month Results; Net Revenues Up Slightly, Free Cash Flow Increases 16% Irvington, NY, February 5, 2009—Prestige Brands Holdings, Inc. (NYSE-PBH), a consumer products company with a diversified portfolio of well-known brands in over-the-counter healthcare products, household products and personal care products, today announced results for the third fiscal quarter and nine months of it’s 2009 fiscal year ended December 31, 2008. Third Quarter Results Net revenues for the third fiscal quarter ended December 31, 2008 were $80.3 million, slightly ahead of last year’s comparable period net revenues of $80.2 million. Operating income of $20.0 million for the third fiscal quarter was $2.9 million or 12.9% below last year’s third quarter operating income of $22.9 million.Although the quarter’s gross profit increased by $1.1 million, the increase was offset by increased advertising and promotion (A&P) and general and administrative expenses (G&A) of $1.8 million and $2.1 million, respectively. The gross profit increase was the result of a favorable sales mix and a reduction in obsolescence expenses. The A&P increase was driven by introductory advertising support for two new allergen block products, Chloraseptic® Allergen Block and Little Allergies® Allergen Block.G&A increased primarily due to stock-based compensation expenses in the current year, compared to a credit in the prior year quarter, resulting from the reversal of expenses associated with certain stock-based incentive compensation that did not vest because performance targets were not met. Net income for the third quarter ended December 31, 2008 was $8.0 million or $0.16 per diluted share, 5% below the comparable period’s net income of $8.4 million or $0.17 per diluted share. The decrease in operating income was partially offset by a reduction in interest expense due to lower debt outstanding and lower interest rates. Commenting on the results of the quarter, Mark Pettie, Chairman and CEO said, “This was a challenging quarter for us in the face of a sharply deteriorating economic climate, highlighted by eroding retailer and consumer sentiment. A bright spot continues to be our free cash flow, which increased meaningfully in the third quarter, helping to enhance our liquidity position. Going forward we remain very cautious.While we are still confident in our long-term revenue projection of 2-4%, given the current macroeconomic environment and our year-to-date results, we do not anticipate achieving this growth rate in fiscal year 2009.” Results by Segment Over-The-Counter (OTC) Healthcare Products Net revenues for the OTC segment in the fiscal third quarter were $47.6 million, or 6% greater than the prior year comparable quarter. The increase resulted from sales of the new Chloraseptic® Allergen Block and Little Allergies® Allergen
